
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.24

No. WC-1

        THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "ACT") OR UNDER THE SECURITIES LAWS OF ANY STATE OR
JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED
UNLESS REGISTERED OR QUALIFIED UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION, IN REASONABLY ACCEPTABLE FORM
AND SCOPE, OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION,
QUALIFICATION OR OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS.

FISCHER IMAGING CORPORATION


WARRANT TO PURCHASE SHARES OF COMMON STOCK
(Expires February 22, 2010)


Warrant No. WC-1   2,000,000 Shares of Common Stock

        FOR VALUE RECEIVED, subject to the provisions set forth below, the
undersigned, Fischer Imaging Corporation, a Delaware corporation (the
"Company"), hereby certifies that ComVest Investment Partners II LLC, a Delaware
limited liability company or its registered assigns (the "Holder"), is entitled
to purchase from the Company up to two million (2,000,000) fully paid and
non-assessable shares (the "Warrant Shares") of the Company's common stock,
$0.01 par value per share (the "Common Shares"), for cash at a price of four
dollars and twenty five cents ($4.25) per share (the "Exercise Price") at any
time from and after August 23, 2005 (the "Exercise Date") and until 5:00 p.m.
(Mountain time) on February 22, 2010 (the "Expiration Date") upon surrender to
the Company at its principal office (or at such other location as the Company
may advise the Holder in writing) of this Warrant properly endorsed with the
Notice of Exercise attached hereto duly filled in and signed and, if applicable,
upon payment in cash or by check of the aggregate Exercise Price for the number
of shares for which this Warrant is being exercised determined in accordance
with the provisions hereof. The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment as provided in Section 3 of this
Warrant.

1.     Exercise of Warrant.

        1.1    Exercise.    This Warrant shall be exercisable from the Exercise
Date until the Expiration Date, and this Warrant shall expire on the Expiration
Date. Upon exercise of this Warrant, the Exercise Price shall be payable in cash
or check. This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional Warrant
Shares. If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form, in the name of the Holder, evidencing the right to
purchase the number of Warrant Shares as to which this Warrant has not been
exercised, which new Warrant shall be signed by an appropriate officer of the
Company. The term "Warrant" as used herein shall include any subsequent Warrant
issued as provided herein.

        1.2    Exercise Procedures; Delivery of Certificate.    Upon surrender
of this Warrant with a duly executed Notice of Exercise in the form of Annex A
attached hereto, together with payment of the Exercise Price for the Warrant
Shares purchased, at the Company's principal executive offices (the "Designated
Office"), the Holder shall be entitled to receive a certificate or certificates
for the Warrant Shares so purchased. The Company agrees that the Warrant Shares
shall be deemed to have been issued to the Holder as of the close of business on
the date on which this Warrant shall have been surrendered together with the
Notice of Exercise and payment for such Warrant Shares.

        1.3    Cashless Exercise.    In lieu of payment of the Exercise Price, a
Holder may exercise this Warrant, in whole or in part, by presentation and
surrender of this Warrant to the Company, together with a Cashless Exercise Form
attached hereto as Annex B (or a reasonable facsimile thereof) duly executed (a
"Cashless Exercise"). Acceptance by the Company of such presentation and
surrender shall be deemed a waiver of the Holder's obligation to pay all or any
portion of the Exercise Price, as the case may be. In the event of a Cashless
Exercise, the Holder shall exchange this Warrant for that number of Common
Shares determined by multiplying the number of Common Shares for which this
Warrant is being exercised by a fraction, the numerator of which shall be the
difference between the then current market price per Common Share and Exercise
Price, and the denominator of which shall be the then current market price per
Common Share. For purposes of any computation under this Section l.3, the then
current market price per Common Share at any date shall be deemed to be the
average for the ten (10) consecutive business days immediately prior to the
Cashless Exercise of the daily closing prices of the Common Shares on the
principal national securities exchange on which the Common Shares are admitted
to trading or listed, or if not listed or admitted to trading on any such
exchange, the last reported sales prices as included for quotation on Nasdaq, or
if not included for quotation on Nasdaq, the average of the highest reported bid
and lowest reported asked prices as reported by the National Association of
Securities Dealers, Inc. Automated Quotations System, or if not then publicly
traded, the fair market price of the Common Shares as determined, in good faith,
by the Board of Directors of the Company.

2.     Transfer; Issuance of Stock Certificates; Restrictive Legends.

        2.1    Transfer.    Each transfer of this Warrant and all rights
hereunder, in whole or in part, shall be registered on the books of the Company
to be maintained for such purpose, upon surrender of this Warrant at the
Designated Office, together with a written assignment of this Warrant in the
form of Annex C attached hereto duly executed by the Holder or its agent or
attorney. Upon such surrender and delivery, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, if any. A Warrant may be exercised by the new Holder for the purchase
of Warrant Shares without having a new Warrant issued. Prior to due presentment
for registration of transfer thereof, the Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof (notwithstanding
any notations of ownership or writing thereon made by anyone other than a duly
authorized officer of the Company) for all purposes and shall not be affected by
any notice to the contrary. All Warrants issued upon any assignment of Warrants
shall be the valid obligations of the Company, evidencing the same rights, and
entitled to the same benefits as the Warrants surrendered upon such registration
of transfer or exchange.

        2.2    Stock Certificates.    Certificates for the Warrant Shares shall
be delivered to the Holder within three (3) business days after the rights
represented by this Warrant shall have been exercised pursuant to Section 1, and
a new Warrant representing the shares of Common Shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the Holder within such time. The issuance of certificates for Warrant Shares
upon the exercise of this Warrant shall be made without charge to the Holder
hereof including, without limitation, any documentary, stamp or similar tax that
may be payable in respect thereof; provided, however, that the Company shall not
be required to pay any income tax to which the Holder hereof may be subject in
connection with the issuance of this Warrant or the Warrant Shares.

        2.3    Restrictive Legend.    Except as otherwise provided in this
Section 2, each certificate for Warrant Shares initially issued upon the
exercise of this Warrant and each certificate for Warrant Shares issued to any
subsequent transferee of any such certificate, shall be stamped or otherwise
imprinted with a legend in substantially the following form:

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION IN FORM AND FROM COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."

        Notwithstanding the foregoing, the legend requirements of this
Section 2.3 shall terminate as to any particular Warrant Shares when (i) the
Warrant Shares are transferred pursuant to an effective resale registration
statement, as contemplated in the Registration Rights Agreement between the
Company and the Holder of even date herewith, or (ii) the Company shall have
received from the Holder thereof an opinion of counsel in form and substance
reasonably acceptable to the Company that such legend is not required in order
to ensure compliance with the Securities Act. Whenever the restrictions imposed
by this Section 2.3 shall terminate, the Holder or subsequent transferee, as the
case may be, shall be entitled to receive from the Company without cost to such
Holder or transferee a certificate for the Warrant Shares without such
restrictive legend.

3.     Adjustment of Number of Shares; Exercise Price; Nature of Securities
lssuable Upon Exercise of Warrants.

        3.1    Exercise Price; Adjustment of Number of Shares.    The Exercise
Price and the number of shares purchasable hereunder shall be subject to
adjustment from time to time as hereinafter provided; provided, however, that,
notwithstanding the below, in no case shall the Exercise Price be reduced to
below the par value of the class of stock for which this Warrant is exercisable
at such time.

        3.2    Adjustments Upon Distribution, Subdivision or Combination.    If
the Company, at any time or from time to time after the issuance of this
Warrant, shall (i) make a dividend or distribution on its shares of Common Stock
payable in shares of Common Stock, (ii) subdivide or reclassify the outstanding
shares of Common Stock into a greater number of shares, or (iii) combine or
reclassify the outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect at that time and the number of Warrant
Shares into which the Warrant is exercisable at that time shall be
proportionately adjusted effective as of the record date for the dividend or
distribution or the effective date of the subdivision, combination or
reclassification.

        3.3    Adjustment Upon Other Distributions.    If the Company, at any
time or from time to time after the issuance of this Warrant, makes a
distribution to the holders of the Common Stock payable in securities of the
Company other than shares of Common Stock, then, in each such event, provision
shall be made so that the Holder shall receive upon exercise of the Warrant, in
addition to the number of Warrant Shares, the amount of such securities of the
Company which would have been received if the portion of the Warrant so
exercised had been exercised for Warrant Shares on the date of such event,
subject to adjustments subsequent to the date of such event with respect to such
distributed securities which shall be on terms as nearly equivalent as
practicable to the adjustments provided in this Section 3 and all other
adjustments under this Section 3.

        3.4    Adjustment Upon Merger, Consolidation or Exchange.    If at any
time or from time to time after the issuance of this Warrant there is any
merger, consolidation, arrangement or statutory share exchange of the Company
with or into any other person or company, then, in each such event, provision
shall be made so that the Holder shall receive upon exercise of the Warrant the
kind and amount of shares and other securities and property (including cash)
which would have been received upon such merger, consolidation, arrangement or
statutory share exchange by the Holder if the portion of the Warrant so
exercised had been exercised for Warrant Shares immediately prior to such
merger, consolidation, arrangement or statutory share exchange, subject to
adjustments for events subsequent to the effective date of such merger,
consolidation, arrangement or statutory share exchange with respect to such
shares and other securities which shall be on terms as nearly equivalent as
practicable to the adjustments provided in this Section 3 and all other
adjustments under this Section 3.

        3.5    Adjustments for Recapitalization or Reclassification.    If, at
any time or from time to time after the issuance of this Warrant, the Warrant
Shares issuable upon exercise of the Warrant are changed into the same or a
different number of securities of any class of the Company, whether by
recapitalization, reclassification or otherwise (other than a merger,
consolidation, arrangement or statutory share exchange provided for elsewhere in
this Section 3), then, in each such event, provision shall be made so that the
Holder shall receive upon exercise of the Warrant the kind and amount of
securities or other property which would have been received in connection with
such recapitalization, reclassification or other change by the Holder if the
portion of the Warrant so exercised had been exercised immediately prior to such
recapitalization, reclassification or change, subject to adjustments for events
subsequent to the effective date of such recapitalization, reclassification or
other change with respect to such securities which shall be on terms as nearly
equivalent as practicable to the adjustments provided in this Section 3 and all
other adjustments under this Section 3.

        3.6    Extraordinary Dividends or Distributions.    If, at any time or
from time to time after the issuance of this Warrant, the Company shall declare
a dividend or any other distribution upon the Common Stock payable otherwise
than out of current earnings, retained earnings or earned surplus and otherwise
than in shares of Common Stock, then the Exercise Price in effect immediately
prior to such declaration shall be reduced by an amount equal, in the case of a
dividend or distribution in cash, to the amount thereof payable per share of
Common Stock or, in the case of any other dividend or distribution, to the value
thereof per share of Common Stock at the time such dividend or distribution was
declared, as determined by the Board of Directors of the Company in good faith.
Such reductions shall take effect as of the date on which a record is taken for
the purposes of the subject dividend or distribution, or, if a record is not
taken, the date as of which the holders of record of Common Stock entitled to
such dividend or distribution are to be determined.

        3.7    Adjustment Upon Issuance of Shares of Common Stock Below Exercise
Price.    

        (a)   If the Company, at any time or from time to time, issues or sells
any Additional Shares of Common Stock (as defined below), other than as provided
in the foregoing subsections of this Section 3, for a price per share (which, in
the case of options, warrants, convertible securities or other rights, includes
the amounts paid therefor plus the exercise price, conversion price or other
such amounts payable thereunder) that is less than the then applicable Exercise
Price, then and in each such case, the then applicable Exercise Price shall
automatically be reduced as of the opening of business on the date of such issue
or sale, to a price determined by multiplying the Exercise Price by a fraction
(i) the numerator of which shall be (A) the number of shares of Common Stock
deemed outstanding (as determined below) immediately prior to such issue or
sale, plus (B) the number of shares of Common Stock which the aggregate
consideration received by the Company for the total number of Additional Shares
of Common Stock so issued would purchase at such Exercise Price, and (ii) the
denominator of which shall be the number of shares of Common Stock deemed
outstanding (as defined below) immediately prior to such issue or sale plus the
total number of Additional Shares of Common Stock so issued; provided, however,
that upon the expiration or other termination of options, warrants, or other
rights to purchase or acquire shares of Common Stock, and upon the expiration or
termination of the right to convert or exchange convertible or exchangeable
securities (whether by reason of redemption or otherwise), if any thereof shall
not have been exercised, converted or exchanged, as applicable, the number of
shares of Common Stock deemed to be outstanding pursuant to this Section 3.7(a)
shall be reduced by the number of shares as to which options, warrants, and
rights to purchase or acquire shares of Common Stock shall have expired or
terminated unexercised, and as to which conversion or exchange rights shall have
expired or terminated unexercised, and such number of shares shall no longer be
deemed to be outstanding; and the Exercise Price then in effect shall forthwith
be readjusted and thereafter be the price that it would have been had adjustment
been made on the basis of the issuance only of the shares of Common Stock
actually issued. For purposes of the preceding sentence, the number of shares of
Common Stock deemed to be outstanding as of a given date shall be the sum of
(A) the number of shares of Common Stock actually outstanding, (B) the number of
Shares for which the Warrant could be exercised on the day immediately preceding
the given date, and (C) the number of shares of Common Stock which could be
obtained through the exercise or conversion of all other rights, options and
convertible securities outstanding on the day immediately preceding the given
date. "Additional Shares of Common Stock" shall mean all shares of Common Stock,
and all options, warrants, convertible securities or other rights to purchase or
acquire shares of Common Stock, issued by the Company other than (A) shares of
Common Stock and/or options, warrants or other Common Stock purchase rights for
up to an aggregate of 300,000 shares of Common Stock (such number to be subject
to adjustment in accordance with Section 3.2 above), where such options,
warrants or other rights are issued both (i) with exercise prices per share of
Common Stock at the then-current fair market value of a share of Common Stock,
as determined in good faith by the Board of Directors of the Company or the
Compensation Committee thereof, and (ii) to employees, officers or directors of,
or consultants to, the Company or any subsidiary pursuant to stock purchase or
stock option plans or other arrangements that are approved by the Company's
Board of Directors or the Compensation Committee and (B) shares of Common Stock
issued pursuant to the exercise of options, warrants or convertible securities
outstanding as of the date hereof.

        (b)   In the event that the exercise price, conversion price, purchase
price or other price at which shares of Common Stock are purchasable pursuant to
any options, warrants, convertible securities or other rights to purchase or
acquire Common Stock is reduced at any time or from time to time (other than
under or by reason of provisions designed to protect against dilution), then,
upon such reduction becoming effective, the Exercise Price then in effect
hereunder shall forthwith be decreased to such Exercise Price as would have been
obtained had the adjustments made and required under this Section 3.7 upon the
issuance of such options, warrants, convertible securities or other rights been
made upon the basis of (and the total consideration received therefor) (A) the
issuance of the number of shares of Common Stock theretofore actually delivered
upon the exercise, conversion or exchange of such options, warrants, convertible
securities or other rights, (B) the issuance of all of the Common Stock and all
other options, warrants, convertible securities and other rights to purchase or
acquire Common Stock issued after the issuance of the modified options,
warrants, convertible securities or other rights, and (C) the original issuance
at the time of the reduction of any such options, warrants, convertible
securities or other rights then still outstanding.

        (c)   In no event shall an adjustment under this Section 3.7 be made if
it would result in an increase in the then applicable Exercise Price.

        3.8    Notice of Adjustment.    Whenever the Exercise Price is adjusted,
the Company shall promptly deliver to the Holder a certificate of adjustment,
setting forth the Exercise after adjustment, a brief statement of the facts
requiring the adjustment and the computation by which the adjustment was made.
The certificate of adjustment shall be conclusive evidence of the correctness of
the adjustment.

        3.9    Successive Adjustments.    The provisions of this Section 3 shall
be applicable successively to each event described herein which may occur
subsequent to the issuance of this Warrant and prior to the exercise in full of
this Warrant.

        4.    Registration; Exchange and Replacement of Warrant; Reservation of
Shares.    The Company shall keep at the Designated Office a register in which
the Company shall provide for the registration, transfer and exchange of this
Warrant. The Company shall not at any time, except upon the dissolution,
liquidation or winding-up of the Company, close such register so as to result in
preventing or delaying the exercise or transfer of this Warrant.

        The Company may deem and treat the person in whose name this Warrant is
registered as the Holder and owner hereof for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
registration or transfer as provided in this Section 4.

        Upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant and (in case of loss,
theft or destruction) of indemnity satisfactory to it, and (in the case of
mutilation) upon surrender and cancellation of this Warrant, the Company will
(in the absence of notice to the Company that the Warrant has been acquired by a
bona fide purchaser) make and deliver a new Warrant of like tenor, in lieu of
this Warrant without requiring the posting of any bond or the giving of any
security.

        The Company shall at all times reserve and keep available out of its
authorized shares of capital stock, solely for the purpose of issuance upon the
exercise of this Warrant, such number of shares of Common Shares as shall be
issuable upon the exercise hereof. The Company covenants and agrees that, upon
exercise of this Warrant and payment of the Exercise Price therefor, if
applicable, all Warrant Shares issuable upon such exercise shall be duly and
validly authorized and issued, fully paid and non-assessable.

        5.    Investment Representations.    The Holder, by accepting this
Warrant, covenants and agrees that, at the time of exercise of this Warrant, the
securities acquired by the Holder upon exercise hereof are for the account of
the Holder or are being acquired for its own investment and account and are not
acquired with a view to, or for sale in connection with, any distribution
thereof (or any portion thereof) and with no present intention (at any such
time) of offering and distributing such securities (or any portion thereof),
except in compliance with applicable federal and state securities laws.

        6.    Fractional Warrants and Fractional Shares.    If the number of
Warrant Shares purchasable upon the exercise of this Warrant is adjusted
pursuant to Section 3 hereof, the Company shall nevertheless not be required to
issue fractions of shares, upon exercise of this Warrant or otherwise, or to
distribute certificates that evidence fractional shares. With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the current
market value of such fractional share as may be prescribed, in good faith, by
the Board of Directors of the Company.

        7.    Warrant Holders Not Deemed Stockholders.    No Holder of this
Warrant shall, as such, be entitled to vote or to receive dividends or be deemed
the holder of Warrant Shares that may at any time be issuable upon exercise of
this Warrant, nor shall anything contained herein be construed to confer upon
the Holder of this Warrant, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issue or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings, or subscription rights, until such Holder shall have exercised this
Warrant and been issued Warrant Shares or deemed to have been issued Warrant
Shares in accordance with the provisions hereof.

        8.    Sales of Company Securities.    The Holder agrees that for a
period of three (3) years from the date of this Warrant, it will not, and will
cause its Affiliates not to, sell short, sell short against the box, engage in
any other similar derivative transactions or otherwise effect any sales of
securities of the Company except for sales which are covered through the
delivery of the Warrant Shares.

        9.    Notices.    Any notice which is required to be given by this
Warrant must be in writing, and shall be given or served, unless otherwise
expressly provided herein, by depositing the same in the United States Mail,
postpaid and certified and addressed to the party to be notified, with return
receipt requested, or by delivering the same by courier or in person to such
party (or, if the party or parties to be notified be incorporated, to an officer
of such party). Notice deposited in the mail, postpaid and certified with return
receipt requested, shall be deemed received and effective upon the deposit in a
proper United States depository. Notice given in any other manner shall be
effective only if and when received by the party to be notified. For the
purposes of notice, the addresses of the parties for the receipt of notice
hereunder are:

If to the Company:

Fischer Imaging Corporation
12300 N. Grant Street
Denver, CO 80241
Attention: Harris Ravine

Tel No.: (303) 450-4370
Fax No.: (303) 252-4256

If to the Holder:

ComVest Investment Partners II LLC
One North Clematis, Suite 300
West Palm Beach, Florida 33401
ATTENTION: Carl Kleidman

Telephone: (561) 868-6070
e-mail: carlk@comvest.com

        Any party shall have the right from time to time, and at any time, to
change its address for the receipt of notice by giving at least five (5) days'
prior written notice of the change of its address to the other parties in the
manner specified herein.

        10.    Successors.    All the covenants, agreements, representations and
warranties contained in this Warrant shall bind the parties hereto and their
respective heirs, executors, administrators, distributees, successors, assigns
and transferees.

        11.    Law Governing.    THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

        12.    Entire Agreement; Amendments and Waivers.    This Warrant sets
forth the entire understanding of the parties with respect to the transactions
contemplated hereby. The failure of any party to seek redress for the violation
or to insist upon the strict performance of any term of this Warrant shall not
constitute a waiver of such term and such party shall be entitled to enforce
such term without regard to such forbearance. This Warrant may be amended, and
any breach of or compliance with any covenant, agreement, warranty or
representation may be waived, only if the Company has obtained the written
consent or written waiver of the Holder, and then such consent or waiver shall
be effective only in the specific instance and for the specific purpose for
which given.

        13.    Severability; Headings.    If any term of this Warrant as applied
to any person or to any circumstance is prohibited, void, invalid or
unenforceable in any jurisdiction, such term shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or invalidity without in any way
affecting any other term of this Warrant or affecting the validity or
enforceability of this Warrant or of such provision in any other jurisdiction.
The Section headings in this Warrant have been inserted for purposes of
convenience only and shall have no substantive effect.



        IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed as of the 22nd day of February, 2005.

    FISCHER IMAGING CORPORATION

 
 
By:
 


--------------------------------------------------------------------------------

        Name: Harris Ravine         Title: President and Chief Executive Officer






ANNEX A


NOTICE OF EXERCISE

(To be executed upon partial or full
exercise of the within Warrant)

        The undersigned hereby irrevocably elects to exercise the right to
purchase                        shares of Common Stock of Fischer Imaging
Corporation covered by the within Warrant according to the conditions hereof and
herewith makes payment of the Exercise Price of such shares in full in the
amount of $                        .


 
 
 
 
By:
           

--------------------------------------------------------------------------------

(Signature of Registered Holder) Dated:              

--------------------------------------------------------------------------------

     




ANNEX B


CASHLESS EXERCISE FORM

(To be executed upon partial or full
exercise of Warrants pursuant to Section 1.3 of the Warrant)

        The undersigned hereby irrevocably elects to
surrender                        shares of Common Stock of Fischer Imaging
Corporation purchasable under the Warrants for such shares of Common Stock
issuable in exchange therefor pursuant to the Cashless Exercise provisions of
the within Warrants, as provided for in Section 1.3 of such Warrant.

        Please issue a certificate or certificates for such Common Stock in the
name of, and pay cash for fractional shares in the name of:

        (Please print name, address, and social security number/tax
identification number:)

and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable thereunder, that a new Warrant for the balance
remaining of the shares of Common Stock purchasable under the within Warrants be
registered in the name of the undersigned Holder or its transferee as below
indicated and delivered to the address stated below.

Dated:     

--------------------------------------------------------------------------------

   

Name of Warrant Holder or transferee:       

--------------------------------------------------------------------------------

(Please print)

Address:       

--------------------------------------------------------------------------------

Signature:       

--------------------------------------------------------------------------------

        NOTICE: The signature on this form must correspond with the name as
written upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.




ANNEX C


ASSIGNMENT FORM

        FOR VALUE RECEIVED the undersigned registered owner of this Warrant
hereby sells, assigns and transfers unto the Assignee named below all of the
rights of the undersigned under this Warrant, with respect to the number of
shares of Common Stock set forth below:

Name and Address of Assignee


--------------------------------------------------------------------------------

  No. of Shares of Common Stock

--------------------------------------------------------------------------------

                 

and does hereby irrevocably constitute and
appoint                        attorney-in-fact to register such transfer onto
the books of Fischer Imaging Corporation maintained for the purpose, with full
power of substitution in the premises.


Dated:
 
    

--------------------------------------------------------------------------------


 
Print Name:
    

--------------------------------------------------------------------------------

        Signature:     

--------------------------------------------------------------------------------

        Witness:     

--------------------------------------------------------------------------------

NOTICE:   The signature on this assignment must correspond with the name as
written upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.





QuickLinks


WARRANT TO PURCHASE SHARES OF COMMON STOCK (Expires February 22, 2010)
ANNEX A
ANNEX B
ANNEX C
